Per OuriaM.
Tbe demurrer challenges pleader’s right to maintain position in any view, admitting tbe allegations of tbe complaint as correct for purpose of demurrer. Tbe complaint is sixteen pages. In tbe statement of facts we have digested tbe complaint in part, but, taking it as a whole, we think it sets forth a cause of action. "We think tbe representations of ¥m. I. Phillips Company, a corporation, more than promissory. Tbe “Royal Pines” type of real estate scheme, from tbe allegations of tbe complaint, seems to be similar to tbe Laurel Park Estates. Tbe fraud of such a scheme and tbe law on every aspect is fully set forth in Clark v. Laurel Park Estates, 196 N. C., 624.
For tbe reasons given, tbe judgment below must be
Reversed.
ScheNcic, J., took no part in tbe consideration or decision of this case.